Case 19-20903   Doc 26   Filed 06/09/19   Entered 06/09/19 12:30:13   Page 1 of 4
                    Case 19-20903                   Doc 26           Filed 06/09/19           Entered 06/09/19 12:30:13                             Page 2 of 4 6/08/19 3:45PM


 Fill in this information to identify the case:
 Debtor name Hermitage Inn Real Estate Holding Company, LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                19-20903                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Haymaker                                                        100k Club Member                                                                                     $1,500,000.00
 Investments, LLC                                                / Family Legacy
 c/o Louis Chenevert                                             Memberships
 8 Atwater Terrace
 Farmington, CT
 06032
 Don Griesdorn                                                   Deposit on Real                                                                                      $1,300,000.00
 8787 Bay Colony                                                 estate
 Drive
 Apt 2002
 Naples, FL 34108
 Lorista Holdings                                                Judgment                                                                                             $1,174,560.40
 LH VT House, LLC
 Attn: President or
 General Mgr
 101 N. Plains
 Industrial Road
 Building 1B Ste 3
 Wallingford, CT
 06492
 Rob Girschek                                                    100k Club Member                                                                                       $700,000.00
 40 Joy Street
 Boston, MA 02114
 John & Ioanna                                                   Deposit on                                                                                             $670,000.00
 Donohue                                                         Unfinished
 25 Jennifer Lane                                                Townhome in
 New Canaan, CT                                                  Grenoble Way
 06840                                                           Development
 IVJMA, LLC -                                                    100k Club Member                                                                                       $600,000.00
 Tanaglia Brothers
 Attn: President or
 General Mgr
 6805 Atlantic Ave
 Wildwood, NJ 08260
 Robert Rubin                                                    100k Club Member                                                                                       $500,000.00
 4 Alpine Loop                                                   Bridge Loan
 West Dover, VT
 05356

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20903                   Doc 26           Filed 06/09/19           Entered 06/09/19 12:30:13                             Page 3 of 4 6/08/19 3:45PM


 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)         19-20903
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Douglas Hollenbeck                                              100k Club                                                                                              $500,000.00
 29 Timothy Drive                                                Member,
 Westerly, RI 02891                                              Membership
                                                                 Initiation Fee
                                                                 Redemption Value
 G2 Capital                                                      Advisory Services                                                                                      $410,012.33
 535 Boylston Street
 11th Floor
 Attn: President or
 General Mgr
 Boston, MA 02116
 Dan McLeod                                                      100k Club Member                                                                                       $350,000.00
 411 Soundview
 Avenue
 Stamford, CT 06902
 Carmen Martocchio                                               100k Club Member                                                                                       $300,000.00
 & W Siracusa
 151 Bamforth Road
 Vernon, CT 06066
 Marcum LLP                                                      Accounting                                                                                             $285,158.00
 Attn: Joseph                                                    Services
 Natarelli
 555 Long Wharf
 Drive
 New Haven, CT
 06511
 Albert Subbloie                                                 Loan                                                                                                   $275,000.00
 908 Rainbow Trail
 Orange, CT 06477
 Joseph Willen                                                   100k Club Member                                                                                       $250,000.00
 29 Bluff Point Rd
 Northport, NY 11768
 Steven Albert                                                   100k Club Member                                                                                       $200,000.00
 17 Frog Rock Road
 Armonk, NY 10504
 Rob Aubin                                                       100k Club Member                                                                                       $200,000.00
 91 Old Sawmill
 Road
 Londonderry, VT
 05148
 Kevin Siebrecht                                                 100k Club Member                                                                                       $200,000.00
 8 Whispering Way
 Brookfield, CT
 06804
 Dana Nielsen                                                    100k Club Member                                                                                       $200,000.00
 87 Sunset Dr
 Weston, MA 02493
 Bill Russell                                                    100k Club Member                                                                                       $200,000.00
 1085 Sasco Hill Rd
 Fairfield, CT 06824




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20903                   Doc 26           Filed 06/09/19           Entered 06/09/19 12:30:13                             Page 4 of 4 6/08/19 3:45PM


 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)         19-20903
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 8 Stags Leap LLC                                                Rent                                                                                                   $161,102.82
 400 Beach Drive
 #2405
 Attn: President or
 General Mgr
 St Petersburgh, FL
 33617




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
